Norval, J.
.This cause originated before a justice of the peace of Webster county, where the plaintiff obtained judgment. The defendant appealed to the district court, and from the briefs we learn that he was again unsuccessful. He has come to this court for redress.
The petition in error must be dismissed, for the reason that copies of the pleadings and final judgment are in no manner authenticated by the certificate of the clerk of the trial court. Appended to the record lodged in this court is the certificate of the clerk of the district court stating “the foregoing to be a true, correct and perfect copy of the transcript in the case of Harriet M. Henry v. Jarvis N. Burr, as appears from the files and record of my office.” This is merely an authentication of the copy of the transcript of the justice of the peace, made for the purpose of appealing to the district court, and such certificate does not include either the pleadings filed in the district ■ court or the final judgment therein rendered. For the omission of a proper certificate we have not acquired jurisdiction of the cause. See McDonald v. Grabow, 46 Nebr., 406; Union P. R. Co. v. Kinney, 47 Nebr., 393. The petition in error is, therefore,
Dismissed.